Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Listing portion of Amendment filed 12/16/21 Non-Compliant with 37 CFR 1.121
Objection is made to the claims listing filed 12/16/2021 under 37 CFR 1.121(c)(1)1 for failing to present a “complete listing”2 of all of the claims.  In the 12/16/21 claim listing, a line placed immediately before “83. (NEW) A process comprising:” and reading:
– 82. (cancelled) 
would have met the requirements of 37 CFR 1.121(c)(1) in this regard.

Objection is made to the claims listing filed 12/16/2021 under 37 CFR 1.121(c)(3)3 for failing to present new claims 83 – 103 without any markings, i.e., without any underling.

Objection is made to the claims listing filed 12/16/2021 under 37 CFR 1.121(c)4 for failing to provide a claim status identifier for each new claim presented 12/16/21, including, for example, dependent claims 84-88, 90-93, 95-98, and 100-103.  Indentation of these claims relative to the next preceding independent claim is not an appropriate way to indicate that the claims is new when, as in this case, there is a rule specifically on-point.

Invitation to Interview 
The Examiner encourages, but does not require, Applicant to reach out to the examiner, preferably by telephone, or by email to set up a time to interview by phone, upon receipt of this Notice of Non-Compliant Amendment.  The purpose of the Interview is to facilitate Applicant’s preparation of a timely response to this Notice.

Advice re: Applicant’s Response to this Notice:

Option A: 
Immediately before claim 83, state, as discussed above, “1. – 82. (cancelled)” and
List claims 83 – 103 without making any textual changes to the wording of the claims themselves (relative to those presented on 12/16/21) and without any underlining and with each of claims 83 – 103 having the status identifier “(previously presented)” after the claim number’s period and before the first word of each respective claim.  Neither the claim number, e.g., “83.”, nor the claim status identifier “(previously presented)” should be underlined.  Each of claim numerals 83 – 103 should be left-justified, although indenting portions of the textual body of the claim may be helpful to a reader of the claim.

Option B:
	In the new claims listing, state, “1. – 103. (cancelled)”.
List claims 104 – 124 without any underlining and with each of claims 104 – 124 having the status identifier “(new)” after the claim number’s period and before the first word of each respective claim.  Neither the claim number, e.g., “104.”, nor the claim status identifier “(new)” should be underlined.  Each of claim numerals 104 – 124 should be left-justified, although indenting portions of the textual body of the claim may be helpful to a reader of the claim.

A complete listing of 37 CFR 1.121 addressing the manner of making amendments to various parts of the application can be found at the MPEP Appendix R at https://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e323020

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
    

    
        1 37 CFR 1.121(c)(1):
        
        Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
        
        (emphasis added)
        
        2 See also 37 CFR 1.121(c) making reference to “complete listing” (see footnote 4, infra). 
        3 37 CFR 1.121(c)(3):
        
        When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
        
        (emphasis added)
        4 37 CFR 1.121(c):
        
        (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
        
        (emphasis added)